DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 May, 2022 has been entered. 

Election/Restrictions
Applicants elected SEQ ID 154 as the macrocycle and carboplatin as the second therapeutic without traverse in the reply filed on 16 Feb, 2021.  In the response of 7 Sept, 2021, applicants amended the claims so they no longer read on their elected species.  However, in the response of 12 May, 2022, applicants amended the claims so they once again read on the elected species.

Claims Status
Claims 1, 11-15, 21, 26, 28, 29, 31, 36, 42, 45, and 46 are pending.
Claim 1 has been amended.
Claims 21, 42, and 45 have been withdrawn due to an election/restriction requirement.

Withdrawn Rejections
The provisional rejection of claims 1, 11-15, 26, 28, 29, 31, 33, 35, and 36 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 19 of copending Application No. 16/354,873 (US 20190269753) in view of the clinical trial NCT00003213, first posted 2004, Gutierrez et al (Eur. J. Clin. Pharmacol. (2016) 72 p1083-1089), and Le Tourneau et al (J. Natl. Cancer Inst. (2009) 101 p708-720) is hereby withdrawn due to amendment.

The provisional rejection of claims 1, 11-15, 26, 28, 29, 31, 33, 35, and 36 on the ground of nonstatutory double patenting as being unpatentable over claims 161, 180, and 187 of copending Application No. 16/519,550 (US 20200040048) in view of the clinical trial NCT00003213, first posted 2004, Chang et al (PNAS (2013) 110(36) pe3445-e3454, cited by applicants), Hashiguchi et al (Anti cancer drugs (2015) 26 p1054-1060), and Le Tourneau et al (J. Natl. Cancer Inst. (2009) 101 p708-720) is hereby withdrawn due to amendment.

The rejection of claims 1, 11-15, 26, 28, 29, 31, 33, 35, and 36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to uncertainty as to the meaning of the phrase “in the same positions relative to each other . . . “ is hereby withdrawn due to amendment.

The rejection of claims 1, 11-15, 26, 28, 29, 31, 33, 35, and 36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to uncertainty as to how the mass spec is used is hereby withdrawn due to amendment.

The rejection of claims 1, 11-15, 26, 28, 29, 31, 33, 35, and 36 under 35 U.S.C. 103 as being unpatentable over Aivado et al (WO 2017040990, cited by applicants) in view of Le Tourneau et al (J. Natl. Cancer Inst. (2009) 101 p708-720) is hereby withdrawn in favor of a previous rejection that reads on applicant’s elected species.


Maintained/Modified Rejections
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11-15, 26, 28, 29, 31, 36, and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure(MPEP 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure and (d) representative number of samples.
	The issue is if applicants have written description for all macrocycles that selectively cause cell cycle arrest in non-cancerous tissues.

(a and b) actual reduction to practice and disclosure of drawings or structural chemical formulas:  Applicants teach that administration of a pharmaceutical that activates p53 to a subject with a cancer that lacks functional p53 will cause cell cycle arrest in healthy tissue but not cancerous tissue, which can protect the healthy tissue from the chemotherapeutic (paragraph 435).  A number of macrocycles that can do this are discussed, but all examples use a compound “AP-1,” which is not disclosed (although some information is given about its structure, paragraph 43).
(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  Applicants claim a method that comprises administering a peptidomimetic macrocycle that selectively induces cell cycle arrest in non-cancerous tissue, and does not cause apoptosis in cancerous tissue.  This requires a compound that has the functional ability to selectively induce cell cycle arrest.  However, applicants have only provided very limited structural information, with no evidence that this structural information is linked to the claimed functional requirements.  A person of skill in the art would not know what chemical/structural/sequence features are required for such a compound.  In essence, applicants have claimed an important portion of their invention by function.  That is not sufficient to meet the written description requirement.
Rhind et al (Cold Spring Harb. Perspect Biol. (2012) 4:a005942) discuss the signaling pathways that regulate cell division (title).  There are a large number of control proteins involved (table 1, 4th page, 2nd column, top of page); note that this is not a complete list; it doesn’t list p53, for example.  There are a large number of checkpoints where the process can be halted (note outline, 1st page), which can be triggered by a number of different events, such as DNA damage (7th page, 2nd column, 4th page), or external stresses (9th page, 2nd column, 3d paragraph).  P53 is briefly mentioned as one pathway that can drive cells to senescence or apoptosis (9th page, 2nd column, 4th paragraph, continues to 10th page).  This reference shows that the target that applicants describe in their disclosure is merely a single checkpoint in a very complex system with multiple points of control.
It is also clear that making a macrocycle is, in and of itself, not enough to interfere with the p53/MDM2 interaction.  Walensky et al (J. Med. Chem. (2014) 57 p6275-6288, cited by applicants) teaches that the hydrocarbon staple used by the embodiments described by applicants confers α-helical structure (abstract), which, considering the large number of polypeptides with helical structures, would not be considered sufficient to interfere with one specific protein-protein interaction.
Even if a compound is found that meets the functional limitations, this will not give possession of every sequence that has the functional limitations.  Yampolsky et al (Genetics (2005) 170 p1459-1472) shows that random mutations, even using conservative substitutions, rarely leads to a polypeptide with retained activity (Table 3, p1465, top of page).  
(d) representative number of samples:  Applicants provide a number of lists of very similar macrocycles that can be used in the claims that all appear to interfere with the p53/MDM2 interaction.  Note that many of these sequences do not meet applicant’s claim limitations.  There is no discussion of what mutations can be made to these sequences to retain activity.  Given that substitutions are rarely benign, and this is not enough to provide possession of every macrocycle that meets the functional limitations of claim 1, even if they meet the structural limitations – note that this amounts to about 10^24 different sequences, assuming using the standard 20 canonical amino acids (which is not a claim limitation).  Thus, the claims lack written description.
response to applicant’s arguments
	Applicants argue that they have amended to overcome the rejection.
Applicant's arguments filed 12 May, 2022 have been fully considered but they are not persuasive.

Applicants describe a number of amendments that are not relevant to the basis of the rejection, which is that a person of skill in the art would not know which of the peptides of claim 1 would reduce a side effect of a co-administered drug.  Applicants have included an amendment that the peptide have a 43% identity to SEQ ID 1946 (although worded differently than percent identity), but have not provided any evidence that maintaining this degree of identity will maintain activity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 11-15, 26, 28, 29, 31, 36, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Aivado et al (WO 2017040990, cited by applicants) in view of Le Tourneau et al (J. Natl. Cancer Inst. (2009) 101 p708-720).

Claim 1 is a method of reducing side effects of chemotherapy, comprising administration of one of a genus of macrocycles and at least one of a Markush group of chemotherapeutics where the cancer does not have active p53 and the healthy tissue does.
Aivado et al discuss peptidomimetic macrocycles in combination with an additional active agent for treatment of cancer (abstract).  While the reference lists a very long table of peptidomimetics (table 1, paragraph 545), a much smaller list of exemplary macrocycles lists SP154, identical with applicant’s elected species (table 1c, paragraph 551).  These macrocycles interfere with the interaction between p53 and MDM2 (paragraph 2).  Note that using this compound with a second chemotherapeutic is explicitly claimed (note claims 1 and 64), meaning that it is clearly an important macrocycle from the author’s point of view.  A table of cancer types and the chemotherapeutics that can be used with them (along with the macrocycles) is given (paragraph 525), note that many of the cancers are treated with carboplatin, applicant’s elected second therapeutic.  In addition, this second therapeutic is also explicitly claimed (claim 120).  The invention is explicitly stated as useful to treat humans suffering from a tumor with p53 with a deactivating mutation (paragraph 310) or partial loss of function mutation (paragraph 309).  
While this reference describes all the limitations of some of the claims, it involves selecting specific embodiments, which is a better fit for 35 USC 103 than 35 USC 102.  For the remaining claims, the difference is that this reference does not discuss dose schedules.
Le Tourneau et al discuss phase I clinical trials (title).  The main goal of these studies is to establish the recommended dose and dose schedule for new drugs or drug combinations, so as to avoid exposing too many patients to subtherapeutic doses while preserving safety and maintaining rapid accrual (abstract).  The advantages and disadvantages of a number of methods to optimize these parameters are discussed (abstract).  This reference teaches that optimizing a dose schedule is common (for every drug used) and there are a number of methods to optimize the parameter.
Therefore, it would be obvious to optimize the dose schedule of the materials of Aivado et al, as described by Le Tourneau et al, to avoid exposing too many patients to subtherapeutic doses while preserving safety.  As this is done for every drug, and there are a number of methods listed by Le Tourneau to do so, an artisan in this field would attempt this optimization with a reasonable expectation of success.
Aivado et al discuss treating patients with inactive p53 with applicant’s elected macrocycle, which interferes with the p53/MDM2 interaction, and a second therapeutic.  While the reference does not specify that this will have the same effects as taught by applicants, this is the same materials used in the same patient population, so will necessarily have the same effects.  Thus the combination of references render obvious claims 1, 28, and 29.
Aivado et al discuss using carboplatin, rendering obvious claims 11-16, and 46.
Aivado et al discuss human subjects, rendering obvious claim 36.
Le Tourneau et al discuss optimizing the dose schedule of drug combinations, which will reasonably be expected to lead to the optimized dose schedules claimed by applicants.  Thus, the combination of references render obvious claim 26.
response to applicant’s arguments
	While this rejection was last cited in the office action of 4 March, 2021 and not the previous office action, it is very similar to the obviousness rejection in the previous office action, and at least some arguments may apply.  

	Applicants argue that the rejection does not meet the limitation of reducing side effects due to chemotherapy and that the reference discusses inducing apoptosis in cancer cells.
Applicant's arguments filed 12 May, 2022 have been fully considered but they are not persuasive.

As noted in the rejection, this is the same therapy for the same patient population, so will necessarily have the same effects.  The fact that the references did not discuss the effects, absent secondary considerations, is not sufficient to overcome the rejection.

New Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


first rejection
Claims 1, 11-15, 26, 28, 29, 31, 36, and 45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 19 of copending Application No. 16/354,873 (US 20190269753, previously cited) in view of Hawkins et al (Canc. Res. (1996) 56 p892-898), the clinical trial NCT00003213, first posted 2004, previously cited, Gutierrez et al (Eur. J. Clin. Pharmacol. (2016) 72 p1083-1089, previously cited), and Le Tourneau et al (J. Natl. Cancer Inst. (2009) 101 p708-720, previously cited).

Competing claim 1 describes a method of reducing a side effect associated with another anticancer agent, comprising administering a p53 activator, while competing claim 11 specifies a hematologic side effect.  Competing claim 19 lists a number of macrocycle p53 activators, including applicant’s elected species.
The difference between the competing claims and the instant claims is that the competing claims do not specify that the cancerous tissue does not go into cell cycle arrest, and does not discuss inactivated p53.
Hawkins et al discuss the effects of chemotherapeutics on cells with inactive p53(title).  Many cancers have p53 inactivated (p892, 2nd column, 1st paragraph).  In a model system intended to separate the effects of p53 loss from additional mutations enabled by that lost, the effects of chemotherapeutics on cells with p53 inactivated was determined (p892, 2nd column, 4th paragraph).  The cells were more sensitive to cisplatin than cells without inactivated p53 (p892, 2nd column, 5th paragraph, continues to p893).  This reference shows that there exists a genus of carcinomas with inactive p53 treated with cisplatin.
The clinical trial NCT00003213 describes a test to see which drugs best reduce the side effects of chemotherapy, with drugs used to reduce nausea and vomiting (study description, top of second page).   This reference teaches that drugs can be administered solely to reduce chemotherapy side effects.
Gutierrez et al discuss hematological toxicity of carboplatin (applicant’s elected species) in treatment of gynecological cancer (title).  Overweight individuals were more likely to experience such side effects than normal weight individuals (abstract).  This reference teaches carboplatin, applicant’s elected second chemotherapeutic, is used to treat at least one type of cancer, and has hematological side effects.
Le Tourneau et al discuss phase I clinical trials (title).  The main goal of these studies is to establish the recommended dose and dose schedule for new drugs or drug combinations, so as to avoid exposing too many patients to subtherapeutic doses while preserving safety and maintaining rapid accrual (abstract).  The advantages and disadvantages of a number of methods to optimize these parameters are discussed (abstract).  This reference teaches that optimizing a dose schedule is common (for every drug used) and there are a number of methods to optimize the parameter.
Therefore, it would be obvious to use the method of the competing claims to reduce the side effects of chemotherapeutics even for cancers that do not respond to the drug itself, as the clinical trial shows that drugs are used for this purpose.  As the effect is based on the pharmacology of the drug in normal tissue, an artisan in this field would attempt this therapy with a reasonable expectation of success.
Furthermore, it would be obvious to use this method when treating with carboplatin, as at least one side effect is the same as described by the competing claims.  As this is an explicit teaching, an artisan in this field would attempt this therapy with a reasonable expectation of success.
Finally, it would be obvious to use the therapy on patients with inactive or missing p53, as Hawkins et al teaches that these patients are treated with cisplatin, which will have side effects that the competing claims attempt to reduce.
This is a provisional nonstatutory double patenting rejection.

second rejection
Claims 1, 11-15, 26, 28, 29, 31, 36, and 45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 161, 180, and 187 of copending Application No. 16/519,550 (US 20200040048, previously cited) in view of Hawkins et al (Canc. Res. (1996) 56 p892-898), the clinical trial NCT00003213, first posted 2004, previously cited, Chang et al (PNAS (2013) 110(36) pe3445-e3454, previously cited), Hashiguchi et al (Anti cancer drugs (2015) 26 p1054-1060, previously cited), and Le Tourneau et al (J. Natl. Cancer Inst. (2009) 101 p708-720, previously cited).
	The teachings of the competing claims and cited references are similar to that of the previous rejection, and follow similar logic.

Claim Rejections - 35 USC § 112(a)
	The legal basis for rejections under this statute was given above, and will not be repeated here.

Claims 1, 11-15, 26, 28, 29, 31, 36, and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 has been amended so that the peptide have at least three amino acids are the same as SEQ ID 1946.  Applicants have not stated where this limitation is found in their disclosure, and a search for various terms associated with this language in the disclosure did not find this limitation.  Nor was found alternative language for the same limitation.  Thus, this limitation constitutes new matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658